Name: Commission Regulation (EU) NoÃ 1013/2010 of 10Ã November 2010 laying down implementing rules on the Union Fleet Policy as defined in Chapter III of Council Regulation (EC) NoÃ 2371/2002
 Type: Regulation
 Subject Matter: European Union law;  fisheries;  technology and technical regulations
 Date Published: nan

 11.11.2010 EN Official Journal of the European Union L 293/1 COMMISSION REGULATION (EU) No 1013/2010 of 10 November 2010 laying down implementing rules on the Union Fleet Policy as defined in Chapter III of Council Regulation (EC) No 2371/2002 (codification) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 2371/2002 of 20 December 2002 on the conservation and sustainable exploitation of fisheries resources under the common fisheries policy (1), and in particular Article 11(7), the first subparagraph of Article 12(1), Article 12(2), Article 13(2) and Article 14(2) thereof, Whereas: (1) Commission Regulation (EC) No 1438/2003 of 12 August 2003 laying down implementing rules on the Community Fleet Policy as defined in Chapter III of Council Regulation (EC) No 2371/2002 (2) has been substantially amended several times (3). In the interests of clarity and rationality the said Regulation should be codified. (2) The adjustment in fishing capacity of the Union fishing fleet should be monitored closely to bring it into line with the available resources. To that end, Chapter III of Regulation (EC) No 2371/2002 sets out a number of specific measures. (3) Rules should be laid down to ensure the correct implementation of Chapter III of Regulation (EC) No 2371/2002 by the Member States, taking into account all relevant parameters for the management of fleet capacity, in terms of tonnage (GT) and power (kW), provided for in that Regulation and also in Council Regulation (EC) No 2792/1999 of 17 December 1999 laying down the detailed rules and arrangements regarding Community structural assistance in the fisheries sector (4). This Regulation should take account of the Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia on 1 May 2004 and of Bulgaria and Romania on 1 January 2007. (4) Reference levels for fishing capacity should be fixed at 1 January 2003 for the fleet of each Member State listed in Annex I, Part A, with the exception of their fleets registered in the outermost regions. (5) Article 11 of Regulation (EC) No 2371/2002 allows Member States to rebuild 4 % of the annual average tonnage scrapped with public aid between 1 January 2003 and 31 December 2006 and 4 % of the tonnage scrapped with public aid as from 1 January 2007. (6) Article 13 of Regulation (EC) No 2371/2002 takes account of the requirement, as currently laid down in Article 25(3)(b) and (c) of Council Regulation (EC) No 1198/2006 of 27 July 2006 on a European Fisheries Fund (5), to reduce by at least 20 % the power of an engine that has been replaced with public aid, excluding engine replacements in the small-scale coastal fisheries as defined in that Regulation. (7) It is necessary to establish rules for the adjustment of the reference levels to take account of Article 11(4), (5) and (6), and, for reasons of transparency, Article 13(1)(b)(ii) of Regulation (EC) No 2371/2002 and of the remeasurement of the Union fishing fleet. After completion of the measurement of all fishing vessels, the adjustment rule should be maintained for a strict application of the entry-exit regime in terms of tonnage. (8) Requests by the Member States listed in Annex I, Part A submitted to the Commission before 31 December 2002 to increase their objectives in the Fourth Multiannual Guidance Programme (MAGP IV), as was provided for in Article 6(2) of Regulation (EC) No 2792/1999, and Article 3 and Article 4(2) of Council Decision 97/413/EC (6), are to be taken into account where appropriate for the determination of reference levels. (9) It is necessary to establish a calculation method in order to assess whether Member States manage entries into and exits from their fleet of fishing vessels in compliance with Regulation (EC) No 2371/2002. (10) The exemption from the entry-exit regime for the vessels that joined the fleet as from 1 January 2003 or, for the Member States listed in Annex I, Part B, as from the accession date, should take into account an administrative decision adopted respectively before 1 January 2003 or before the accession date. For the calculation of the overall fishing capacity of the fleet at 1 January 2003 special treatment should be given to entries into the fleet of vessels for which such administrative decisions were taken, provided that those vessels entered the fleet not later than 5 years after the date of the administrative decision by the concerned Member State. (11) Implementing rules are needed for decisions by Member States on the eligibility of modernisation works to improve safety, working conditions, product quality and hygiene on board vessels as referred to in Article 11(5) of Regulation (EC) No 2371/2002, in order to ensure a transparent assessment and an equal treatment of the requests, while preventing any increase in fishing effort as a result of such works. (12) Increases in enclosed volume over the main deck do not affect the tonnage of vessels under 15 m in length overall, in accordance with Council Regulation (EEC) No 2930/86 of 22 September 1986 defining characteristics for fishing vessels (7). Therefore, the modernisation of these vessels above the main deck is not taken into account when adapting the reference levels according to Article 11(5) of Regulation (EC) No 2371/2002. (13) Member States should be allowed to grant a limited increase in tonnage to new or existing vessels in order to improve safety, hygiene, working conditions and product quality on board, provided it does not increase the ability of the vessels to catch fish and gives priority to small-scale coastal fisheries within the meaning of Article 26 of Regulation (EC) No 1198/2006. That increase should be linked to their efforts to adjust fishing capacity with public aid between 1 January 2003 or 1 May 2004 and 31 December 2006 and from 1 January 2007 onwards. (14) It is necessary to lay down implementing rules to ensure that clear rules and procedures are set for the way Member States transmit data to the Union fishing fleet register and new validation rules are needed to guarantee the quality and the reliability of such data. (15) The annual reports and the summary thereof made by the Commission in accordance with Article 14 of Regulation (EC) No 2371/2002 should give a clear picture of the equilibrium between fleet fishing capacity and fishing opportunities. (16) The measures provided for in this Regulation are in accordance with the opinion of the Committee for Fisheries and Aquaculture, HAS ADOPTED THIS REGULATION: CHAPTER I SCOPE AND DEFINITIONS Article 1 Scope This Regulation lays down the implementing rules for Chapter III of Regulation (EC) No 2371/2002. It shall apply to the fishing capacity of Union fishing vessels with the exception of vessels which are: (a) exclusively used in aquaculture as defined in Article 3(d) of Regulation (EC) No 1198/2006; or (b) registered in the outermost regions of France, Portugal and Spain as indicated in point 1 of Article 355 of the Treaty. Article 2 Definitions For the purpose of this Regulation the following definitions shall apply: (1) GTa1 or the total tonnage of vessels that left the fleet with public aid between 1 January 2003 and 31 December 2006 means the total tonnage of vessels that left the fleet with public aid between 1 January 2003 and 31 December 2006. In the formula concerning the reference level in tonnage in Article 4 this value is only taken into account for the amount of capacity that went beyond the tonnage reduction necessary to comply with the reference levels under Article 12(1) of Regulation (EC) No 2371/2002. For the Member States listed in Annex I, Part B, GTa1 or the total tonnage of vessels that left the fleet with public aid between 1 January 2003 and 31 December 2006 means the total tonnage of vessels that left the fleet with public aid between the accession date and 31 December 2006; (2) GTS or the total tonnage increases granted under the provisions of Article 11(5) of Regulation (EC) No 2371/2002 means the total tonnage increases granted under Article 11(5) of Regulation (EC) No 2371/2002 and registered before the date for which GTt is calculated; (3) GTa2 or the total tonnage of vessels leaving the fleet with public aid after 31 December 2006 means the total tonnage of vessels that left the fleet with public aid between 1 January 2007 and the date for which GTt is calculated. In the formula concerning the reference level in tonnage in Article 4 this value is only taken into account for the amount of capacity that went beyond the tonnage reduction necessary to comply with the reference levels under Article 12(1) of Regulation (EC) No 2371/2002; (4) GT100 or the total tonnage of vessels of more than 100 GT entering the fleet with public aid granted after 31 December 2002 means the total tonnage of vessels of more than 100 GT that entered into the fleet between 1 January 2003 and the date for which GTt is calculated, and for which an administrative decision by the Member State concerned to grant aid was taken after 31 December 2002. For the Member States listed in Annex I, Part B GT100 or the total tonnage of vessels of more than 100 GT entering the fleet with public aid granted after 31 December 2002 means the total tonnage of vessels of more than 100 GT that entered into the fleet between 1 May 2004 and the date for which GTt is calculated, and for which an administrative decision by the Member State concerned to grant aid was taken after 30 April 2004; (5) kWa or the total power of vessels leaving the fleet with public aid after 31 December 2002 means the total power of vessels that left the fleet with public aid between 1 January 2003 and the date for which kWt is calculated. In the formula concerning the reference level in power in Article 4 this value is only taken into account for the amount of capacity that went beyond the power reduction necessary to comply with the reference levels under Article 12(1) of Regulation (EC) No 2371/2002. For the Member States listed in Annex I, Part B kWa or the total power of vessels leaving the fleet with public aid after 31 December 2002 means the total power of vessels that left the fleet with public aid between 1 May 2004 and the date for which kWt is calculated; (6) kW100 or the total power of vessels of more than 100 GT entering the fleet with public aid granted after 31 December 2002 means the total power of vessels of more than 100 GT that entered into the fleet between 1 January 2003 and the date for which kWt is calculated, and for which an administrative decision by the Member State concerned to grant aid was taken after 31 December 2002. For the Member States listed in Annex I, Part B kW100 or the total power of vessels of more than 100 GT entering the fleet with public aid granted after 31 December 2002 means the total power of vessels of more than 100 GT that entered into the fleet between 1 May 2004 and the date for which kWt is calculated, and for which an administrative decision by the Member State concerned to grant aid was taken after 30 April 2004; (7) GTt means the total tonnage of the fleet, calculated at any given date after 1 January 2003; (8) Ã (GT-GRT) or the result of the remeasurement of the fleet means the difference between the total capacity in terms of tonnage of the fleet on 1 January 2003 and the same value recalculated once the remeasurement of the fleet in GT is completed in accordance with Regulation (EEC) No 2930/86; (9) kWt means the total power of the fleet calculated at any date after 1 January 2003; (10) main deck means the upper deck as defined by the International Convention on Tonnage Measurement of Ships, 1969; (11) kWr or the total power of the engines replaced with public aid conditional to a power reduction means the total power of the engines replaced with public aid after 31 December 2006 under the provisions of Article 25(3)(b) and (c) of Regulation (EC) No 1198/2006. CHAPTER II REFERENCE LEVELS FOR FISHING FLEETS Article 3 Fixing of reference levels For each Member State listed in Annex I, Part A the reference levels in tonnage (GT) and power (kW) at 1 January 2003 as referred to in Article 12 of Regulation (EC) No 2371/2002, except those for the outermost regions, are set out in Annex I, Part A. Article 4 Monitoring of reference levels 1. For each Member State listed in Annex I, Part A, the reference level in tonnage at any given date after 1 January 2003 (R(GT)t) shall be equal to the reference level for that Member State set out in Annex I, Part A at 1 January 2003 (R(GT)03) adjusted by: (a) deducting: (i) 99 % of the total tonnage of vessels that left the fleet with public aid between 1 January 2003 and 31 December 2006 (GTa1); (ii) 96 % of the total tonnage of vessels leaving the fleet with public aid after 31 December 2006 (GTa2); (b) and adding the total tonnage increases granted under the provisions of Article 11(5) of Regulation (EC) No 2371/2002 (GTS). Those reference levels shall be determined according to the following formula: R(GT)t = R(GT)03  0,99 GTa1  0,96 GTa2 + GTS When new fishing capacity enters the fleet in accordance with Article 13(1)(b)(ii) of Regulation (EC) No 2371/2002 the reference levels mentioned in the second subparagraph of this paragraph shall be reduced by 35 % of the total tonnage of vessels of more than 100 GT entering the fleet with public aid granted after 31 December 2002 (GT100) according to the following formula: R(GT)t = R(GT)03  0,99 GTa1  0,96 GTa2  0,35 GT100 + GTS 2. For each Member State listed in Annex I, Part A, the reference level in power at any given date after 1 January 2003 (R(kW)t) shall be equal to the reference level for that Member State set out in Annex I, Part A at 1 January 2003 (R(kW)03) as adjusted by deducting the total power of vessels leaving the fleet with public aid after 31 December 2002 (kWa) and 20 % of the total power of the engines replaced with public aid conditional to a power reduction (kWr). Those reference levels shall be determined according to the following formula: R(kW)t = R(kW)03  kWa  0,2 kWr When new fishing capacity enters the fleet in accordance with Article 13(1)(b)(ii) of Regulation (EC) No 2371/2002 the reference levels referred to in the second subparagraph of this paragraph shall be reduced by 35 % of the total power of vessels of more than 100 GT entering the fleet with public aid granted after 31 December 2002 (kW100) according to the following formula: R(kW)t = R(kW)03  kWa  0,2 kWr  0,35 kW100 CHAPTER III MANAGEMENT OF ENTRIES AND EXITS Article 5 Fishing capacity of the fleet on 1 January 2003 Except for the Member States listed in Annex I, Part B, for the purposes of Article 7 the fishing capacity in terms of tonnage (GT03) and power (kW03) at 1 January 2003 shall be determined taking into account, in accordance with Annex II, the entries of vessels which are based on an administrative decision by the Member State concerned taken between 1 January 1998 and 31 December 2002 in conformity with the legislation applicable at that time, and in particular in accordance with the national entry/exit regime notified to the Commission under Article 6(2) of Decision 97/413/EC, and which take place not later than 5 years after the date of that administrative decision. Article 6 Fishing capacity of the fleet of the Member States listed in Annex I, Part B at the accession date For the Member States listed in Annex I, Part B, for the purposes of Article 8, the fishing capacity in terms of tonnage (GTacc) and power (kWacc) at the accession date shall be determined taking into account, in accordance with Annex III, the entries of vessels which are based on an administrative decision by the Member State concerned taken up to 5 years before the accession date, and which take place not later than 5 years after the date of that administrative decision. Article 7 Monitoring of entries and exits 1. In order to comply with Article 13 of Regulation (EC) No 2371/2002 each Member State listed in Annex I, Part A to this Regulation, shall ensure that at all times the fishing capacity in tonnage (GTt) is equal to or less than the fishing capacity at 1 January 2003 (GT03) as adjusted by: (a) deducting: (i) 99 % of the total tonnage of vessels that left the fleet with public aid between 1 January 2003 and 31 December 2006 (GTa1); (ii) 96 % of the total tonnage of vessels leaving the fleet with public aid after 31 December 2006 (GTa2); (iii) 35 % of the total tonnage of vessels of more than 100 GT entering the fleet with public aid granted after 31 December 2002 (GT100); (b) and adding: (i) the total tonnage increases granted under the provisions of Article 11(5) of Regulation (EC) No 2371/2002 (GTS); (ii) the result of the remeasurement of the fleet (Ã (GT-GRT)). Those Member States shall ensure that the following formula is complied with: GTt  ¤ GT03  0,99 GTa1  0,96 GTa2  0,35 GT100 + GTS + Ã (GT-GRT) 2. In order to comply with Article 13 of Regulation (EC) No 2371/2002, each Member State listed in Annex I, Part A to this Regulation, shall ensure that at all times the fishing capacity in power (kWt) is equal to or less than the fishing capacity at 1 January 2003 (kW03) as adjusted by deducting: (a) the total power of vessels leaving the fleet with public aid after 31 December 2002 (kWa); (b) 20 % of the total power of the engines replaced with public aid conditional to a power reduction (kWr); (c) 35 % of the total power of vessels of more than 100 GT entering the fleet with public aid granted after 31 December 2002 (kW100). Those Member States shall ensure that the following formula is complied with: kWt  ¤ kW03  kWa  0,2 kWr  0,35 kW100 Article 8 Monitoring of entries and exits in the Member States listed in Annex I, Part B 1. In order to comply with Article 13 of Regulation (EC) No 2371/2002, each Member State listed in Annex I, Part B to this Regulation shall ensure that at all times the fishing capacity in tonnage (GTt) is equal to or less than the fishing capacity at the accession date (GTacc), as adjusted by: (a) deducting: (i) for the Member States listed in Annex I, Part B that acceded to the Union on 1 May 2004, 98,5 % of the total tonnage of vessels that left the fleet with public aid between that date and 31 December 2006 (GTa1); (ii) for each Member State listed in Annex I, Part B, 96 % of the total tonnage of vessels leaving the fleet with public aid after 31 December 2006 (GTa2); (iii) for each Member State listed in Annex I, Part B, 35 % of the total tonnage of vessels of more than 100 GT entering the fleet with public aid granted on or after the accession date (GT100); (b) and adding: (i) the total tonnage increases granted under the provisions of Article 11(5) of Regulation (EC) No 2371/2002 (GTS); (ii) the result of the remeasurement of the fleet (Ã (GT-GRT)). Those Member States shall ensure that the following formula is complied with: GTt  ¤ GTacc  0,985 GTa1  0,96 GTa2  0,35 GT100 + GTS + Ã (GT-GRT) 2. In order to comply with Article 13 of Regulation (EC) No 2371/2002, each Member State listed in Annex I, Part B to this Regulation shall ensure that at all times the fishing capacity in power (kWt) is equal to or less than the fishing capacity at the accession date (kWacc), as adjusted by deducting: (a) the total power of vessels leaving the fleet with public aid on or after the accession date (kWa); (b) 20 % of the total power of the engines replaced with public aid conditional to a power reduction (kWr); (c) 35 % of the total power of vessels of more than 100 GT entering the fleet with public aid granted on or after the accession date (kW100). Those Member States shall ensure that the following formula is complied with: kWt  ¤ kWacc  kWa  0,2 kWr  0,35 kW100 CHAPTER IV INCREASE IN TONNAGE TO IMPROVE SAFETY ON BOARD, WORKING CONDITIONS, HYGIENE AND PRODUCT QUALITY Article 9 Eligibility of requests to increase tonnage A request to increase the tonnage of a vessel under Article 11(5) of Regulation (EC) No 2371/2002 shall be considered eligible subject to compliance with the following conditions: (a) the vessel has not already been granted an increase in tonnage under those provisions; (b) the vessel has an overall length of 15 m or more; (c) the age of the vessel, calculated as the difference between the date of receipt of the application and the date of entry into service as defined in Article 6 of Regulation (EEC) No 2930/86, is at least 5 years; (d) the increase in tonnage is the result of modernisation works to be performed with the purpose of improving safety on board, working conditions, hygiene or product quality; (e) the works referred to in point (d) do not increase the volume under the main deck; (f) the works referred to in point (d) do not result in additional volume devoted to fish holds or fishing gear. Article 10 Responsibilities of Member States 1. Member States shall assess the requests to increase the tonnage and decide if they are eligible in accordance with the conditions provided for in Article 9. 2. Member States shall keep a file for each vessel for which a decision on an increase in tonnage under the provisions of Article 11(5) of Regulation (EC) No 2371/2002 has been taken. That file shall include all technical information used in the assessment of the request by the Member State. Member States shall make such files available to the Commission upon request and without delay. CHAPTER V DATA COLLECTION Article 11 Collection of information by the Member State and communication of information to the Commission 1. Each Member State shall collect information on: (a) each entry into or exit from the fleet; (b) each modernisation of a vessel that affects its fishing capacity. 2. Member States shall communicate at least the following data to the Commission: (a) the internal number and the name of the vessel; (b) the fishing capacity of the vessel in GT and kW; (c) the port of registration of the vessel; (d) the nature and dates of the following events: (i) exit (e.g. scrapping, export, transfer to another Member State, joint venture, transfer to another activity); (ii) entry (e.g. construction, import, transfer from another Member State, transfer from another activity); or (iii) modernisation, specifying if it is for reasons of safety in accordance with Article 11(5) of Regulation (EC) No 2371/2002; (e) whether the event is supported with public aid; (f) if appropriate, the date of the administrative decision by the Member State to grant that aid; (g) in the case of a modernisation, the modification of power (in kW), the modification of tonnage (in GT) above and below the main deck. CHAPTER VI EXCHANGE OF INFORMATION AND ANNUAL REPORT Article 12 Exchange of information Member States shall make available to other Member States and to the Commission the information related to the implementation of Union legislation on fleet policy including the following: (a) national implementing rules and instruments to ensure compliance with Chapter III of Regulation (EC) No 2371/2002; (b) administrative procedures for fleet monitoring and surveillance and information on which authorities are involved; (c) information on the development of fleet capacity, in particular on withdrawals and renewals with public aid; (d) plans to reduce the fleet in order to comply with the reference levels where appropriate; (e) information on the development of fleet capacity in their outermost regions in relation to transfers of vessels between the mainland and the outermost regions; (f) information on the impact on fleet capacity of effort limitation schemes, in particular when they are part of a recovery plan or a multiannual management plan; (g) any other information deemed relevant and useful for the purpose of the exchange of information and best practices between Member States. Article 13 Annual report 1. Each Member State shall send to the Commission by 30 April each year, in electronic format, a report on its efforts during the previous year to achieve a sustainable balance between fishing capacity and fishing opportunities. 2. On the basis of the data in the Union fishing fleet register and information contained in the reports received in accordance with paragraph 1, the Commission shall prepare a summary and present it to the Scientific, Technical and Economic Committee for Fisheries and to the Committee for Fisheries and Aquaculture established under Article 30(1) of Regulation (EC) No 2371/2002, before 31 July each year. Those two committees shall transmit their opinion to the Commission no later than 31 October each year. 3. By 31 December each year, the Commission shall send the summary with the Member States reports attached to the European Parliament and the Council, accompanied by the opinions of the committees mentioned in paragraph 2. Article 14 Information to be contained in the annual reports 1. The reports by the Member States as provided for in Article 13 shall contain at least the following information: (a) a description of the fishing fleets in relation to fisheries: development(s) during the previous year, including fisheries covered by multiannual management or recovery plans; (b) the impact on fishing capacity of fishing effort reduction schemes adopted under multiannual management or recovery plans or, if appropriate, under national schemes; (c) information on the compliance with the entry/exit scheme and with the level of reference; (d) a summary report on the weaknesses and strengths of the fleet management system together with a plan for improvements and information on the general level of compliance with fleet policy instruments; (e) any information on changes of the administrative procedures relevant to the management of the fleet. 2. The reports by Member State shall not exceed 10 pages. Article 15 Regulation (EC) No 1438/2003 is repealed. References to the repealed Regulation shall be construed as references to this Regulation and shall be read in accordance with the correlation table in Annex V. Article 16 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 November 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 358, 31.12.2002, p. 59. (2) OJ L 204, 13.8.2003, p. 21. (3) See Annex IV. (4) OJ L 337, 30.12.1999, p. 10. (5) OJ L 223, 15.8.2006, p. 1. (6) OJ L 175, 3.7.1997, p. 27. (7) OJ L 274, 25.9.1986, p. 1. ANNEX I PART A Reference levels by Member State (1) Member State Reference levels 1 January 2003 R(GT)03 R(kW)03 Belgium 23 372 67 857 Denmark 132 706 459 526 Germany 84 262 175 927 Ireland 88 700 244 834 Greece 119 910 653 497 Spain (excluding the capacity registered in the Canary Islands at 31 December 2002) 728 344 1 671 739 France (excluding the MAGP IV objectives for the segments of the French overseas departments) 230 257 920 969 Italy 229 862 1 338 971 Netherlands 197 599 487 809 Portugal (excluding the MAGP IV objectives for the segments of Azores and Madeira) 171 502 412 025 Finland 23 203 216 195 Sweden 51 993 261 028 United Kingdom 286 120 1 129 194 Total 2 367 830 8 039 571 PART B List of Member States that acceded after 1 January 2003 Bulgaria Czech Republic Estonia Cyprus Latvia Lithuania Hungary Malta Poland Romania Slovenia Slovakia (1) The levels of reference may be revised to take into account vessels that existed on 31 December 2002 but were either not covered by MAGP IV or not registered on the date this table was prepared. ANNEX II Rules for the calculation of the fishing capacity in terms of tonnage (GT03) and power (kW03) at 1 January 2003 For the purposes of this Annex: 1. GTFR means the fishing capacity of the fleet on 1 January 2003 in terms of tonnage as calculated on the basis of the Union fishing fleet register; 2. GT1 means the total tonnage of vessels which entered the fleet after 31 December 2002 with public aid based on an administrative decision taken between 1 January 1998 and 31 December 2002, for which an associated capacity was withdrawn without public aid between 1 January 1998 and 31 December 2002; 3. GT2 means the total tonnage of vessels which entered the fleet after 31 December 2002 with public aid based on an administrative decision taken between 1 January 2002 and 30 June 2002 in an MAGP IV segment that did not comply with its objectives, for which an associated capacity withdrawal without public aid has taken place after 31 December 2002; 4. GT3 means the total tonnage of vessels which entered the fleet after 31 December 2002 without public aid based on an administrative decision taken between 1 January 1998 and 31 December 2002, for which an associated capacity was withdrawn without public aid between 1 January 1998 and 31 December 2002; 5. GT4 means the total tonnage of vessels which entered the fleet after 31 December 2002 with public aid based on an administrative decision taken between 1 January 2000 and 31 December 2001 in an MAGP IV segment that did not comply with its objectives, for which an associated capacity withdrawal without public aid has taken place 31 December 2002; 6. kWFR means fishing capacity of the fleet on 1 January 2003 in terms of power as calculated on the basis of the Union fishing fleet register; 7. kW1 means the total power of vessels which entered the fleet after 31 December 2002 with public aid based on an administrative decision taken between 1 January 1998 and 31 December 2002, for which an associated capacity was withdrawn without public aid between 1 January 1998 and 31 December 2002; 8. kW2 means the total power of vessels which entered the fleet after 31 December 2002 with public aid based on an administrative decision taken between 1 January 2002 and 30 June 2002 in an MAGP IV segment that did not comply with its objectives, for which an associated capacity withdrawal without public aid has taken place 31 December 2002; 9. kW3 means the total power of vessels which entered the fleet after 31 December 2002 without public aid based on an administrative decision taken between 1 January 1998 and 31 December 2002, for which an associated capacity was withdrawn without public aid between 1 January 1998 and 31 December 2002; 10. kW4 means the total power of vessels which entered the fleet after 31 December 2002 with public aid based on an administrative decision taken between 1 January 2000 and 31 December 2001 in an MAGP IV segment that did not comply with its objectives, for which an associated capacity withdrawal without public aid has taken place 31 December 2002. The fishing capacity of the fleet expressed in terms of tonnage GT03 and power kW03, as defined in Article 6, shall be calculated in accordance with the following formulae: GT03 = GTFR + GT1  0,35 GT2 + GT3  0,30 GT4 kW03 = kWFR + kW1  0,35 kW2 + kW3  0,30 kW4 ANNEX III Rules for the calculation of the fishing capacity in terms of tonnage (GTacc) and power (kWacc) for the Member States listed in Annex I, Part B on the accession date For the purposes of this Annex: 1. GTFR means the fishing capacity of the fleet on the date of accession in terms of tonnage as calculated on the basis of the Union fishing fleet register; 2. GT1 means the total tonnage of vessels which entered the fleet after the accession date based on an administrative decision taken up to 5 years before the accession date; 3. kWFR means fishing capacity of the fleet on the date of accession in terms of power as calculated on the basis of the Union fishing fleet register; 4. kW1 means the total power of vessels which entered the fleet after the accession date based on an administrative decision taken up to 5 years before the accession date. The fishing capacity of the fleet expressed in terms of tonnage GTacc and power kWacc, as defined in Article 6, shall be calculated in accordance with the following formulae: GTacc = GTFR + GT1 kWacc = kWFR + kW1 ANNEX IV Repealed Regulation with list of its successive amendments Commission Regulation (EC) No 1438/2003 (OJ L 204, 13.8.2003, p. 21) Commission Regulation (EC) No 916/2004 (OJ L 163, 30.4.2004, p. 81) Commission Regulation (EC) No 1277/2007 (OJ L 284, 30.10.2007, p. 14) Commission Regulation (EC) No 1086/2008 (OJ L 297, 6.11.2008, p. 9) ANNEX V Correlation table Regulation (EC) No 1438/2003 This Regulation Article 1 Article 1 Article 2, points 1 to 10 Article 2, points (1) to (10) Article 2, point 11  Article 2, point 12 Article 2, point (11) Articles 3 and 4 Articles 3 and 4 Article 6 Article 5 Article 6a Article 6 Article 7 Article 7 Article 7a Article 8 Article 8 Article 9 Article 9 Article 10 Article 10(1) and (2) Article 11(1) and (2) Article 10(3)  Article 11 Article 12 Article 12 Article 13 Article 13 Article 14  Article 15 Article 14, first paragraph Article 16 Article 14, second paragraph  Annex I Annex I, Part A  Annex I, Part B Annexes II and III Annexes II and III  Annex IV  Annex V